Case 3:19-cv-01433-WQH-AHG Document 15 Filed 08/13/19 PageID.81 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   PAUL STEIN
     Supervising Deputy Attorney General
 3   JAY C. RUSSELL, State Bar No. 122626
     CHAD A. STEGEMAN, State Bar No. 225745
 4   Deputy Attorneys General
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3624
 6    Fax: (415) 703-5843
      E-mail: Chad.Stegeman@doj.ca.gov
 7   Attorneys for Defendant California Secretary
     of State Alex Padilla
 8
                      IN THE UNITED STATES DISTRICT COURT
 9
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
12
13   ROQUE ROCKY DE LA FUENTE,                     3:19-cv-01433-WQH-AHG
14                                   Plaintiff, NOTICE OF MOTION AND EX
                                                PARTE APPLICATION FOR
15               v.                             ORDER SHORTENING TIME TO
                                                BRIEF AND HEAR MOTION TO
16                                              TRANSFER VENUE [ECF NO. 14]
     ALEX PADILLA,
17                                            Judge:      Hon. William Q. Hayes
                                   Defendant. Trial Date: None
18                                            Action Filed:    7/30/2019
19
20
21
22
23
24
25
26
27
28
                                               1
            Notice of Ex Parte Application for Order Shortening Time (3:19-cv-01433 WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 15 Filed 08/13/19 PageID.82 Page 2 of 2



 1           TO PLAINTIFF AND HIS COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that Defendant Alex Padilla will, and hereby does,
 3   apply ex parte for an order shortening the time to brief and hear Defendant’s
 4   motion to transfer venue, ECF No. 14.
 5           The need for prompt adjudication of this motion to transfer is based on
 6   motions for preliminary injunctions filed in this case, as well as cases venued in the
 7   Eastern District of California. The application is also consistent with Plaintiff’s
 8   professed need for quick relief in his motion for preliminary injunction.
 9           This application is based on Local Rule 83.3(g), this Notice, the
10   Memorandum of Points and Authorities, the Declaration of Jay Russell, the
11   Proposed Order, all records and papers on file in this action, any oral argument, and
12   any other evidence that the Court may consider in hearing this motion.
13           Defendant gave notice to Plaintiff of this application, as required by Local
14   Rule 83.3(g)(2). Plaintiff’s counsel advised that he has no objection to Defendant’s
15   proposed schedule.
16   Dated: August 13, 2019                           Respectfully submitted,
17                                                    XAVIER BECERRA
                                                      Attorney General of California
18                                                    PAUL STEIN
                                                      Supervising Deputy Attorney General
19
                                                      / s / Chad A. Stegeman
20                                                    CHAD A. STEGEMAN
                                                      Deputy Attorney General
21                                                    Attorneys for Defendant Alex Padilla,
                                                      in his official capacity as the Secretary
22                                                    of the State of California
23
24
     SA2019104012
25   Fuente Ex Parte jcr edit.docx
26
27
28
                                                  2
               Notice of Ex Parte Application for Order Shortening Time (3:19-cv-01433 WQH-AHG)
